DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 03/23/2022. Claims 1-7 are currently pending and claims 8-20 withdrawn by the applicant.

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/23/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winzinger (US Pub 20190144211).

Regarding Claim 1, Winzinger discloses a packaging system (10-Fig. 3) comprising: 
a loading area (4-Fig. 3) configured to receive (paragraph [0069], goods 2 are transported into range 4) a product (2-Fig. 3); and 
a pusher assembly (5-Fig. 3) switchable between a first orientation and a second orientation (Figs. 3-32 shows manipulator 5 in at least two different orientations), the pusher assembly including a pusher arm (60-Fig. 33); 
wherein the pusher assembly is configured to move the product from the loading area in a first direction when in the first orientation (Figs. 8-10, is one example of a directional movement of manipulator 5 in an orientation), and 
wherein the pusher assembly is configured to move the product from the loading area in a second direction when in the second orientation (Figs. 17-18, is one example of a directional movement of manipulator 5 in an orientation).

Regarding Claim 4, Winzinger disclose wherein the pusher assembly further comprises a support (47-Fig. 33) coupled to the pusher arm (Fig. 33 and paragraph [0112], arm sections 47 are coupled to base 60 via ring 57); wherein the support is disposed at a first end of the pusher arm in the first orientation (Fig. 33, one of the three sections 47 is disposed in proximity of an end of base 60); and wherein the support is disposed at a second end of the pusher arm in the second orientation (Fig. 33, one of the three sections 47 is disposed in proximity the other end of base 60).

Regarding Claim 5, Winzinger discloses wherein the pusher assembly is movably connected to a guide shaft extending along a top of the packaging system (paragraph [0013], gantry robots require multiple guides in order to move in three-dimensional space); 
wherein the pusher assembly is configured, in the first orientation thereof, to move in the first direction from a retracted position at a first end of the guide shaft to an extended position (Figs 3-32 illustrates multiple modes of movement from one side to another side of a gantry system); and 
wherein the pusher assembly is configured, in the second orientation thereof, to move in the second direction from a retracted position to an extended position (Figs 3-32 illustrates multiple modes of movement from one side to another side of a gantry system).

Regarding Claim 6, Winzinger discloses wherein a push plate (62-Fig. 34) is coupled to the second end of the pusher arm in the first orientation of the pusher assembly (Fig. 34, jaws 62 is at one end of base 60 and oriented toward opposing jaw 64), and wherein the push plate or another push plate (64-Fig. 34) is coupled to the first end of the pusher arm in the second orientation of the pusher assembly (Fig. 34, jaws 64 is at one end of base 60 and oriented toward opposing jaw 62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Winzinger (US Pub 20190144211) as applied to claim 1 above, and further in view of Wegner (US Pub 20070022715).

Regarding claim 2, Winzinger disclose the packaging system in the parent claim, wherein the pusher assembly is configured, when it is the first orientation thereof, to move the product from the loading area.
However, Winzinger is silent regarding moving the product from the loading area to a bundler.
Wegner teaches moving a product (abstract) from a loading area (100-Fig. 2) to a bundler (300-Fig. 14; paragraph [0021], base system uses conveyor to move product to the packing module).
Examiner notes paragraph [0057] of Wegner, wherein the base system 100 maybe free stranding relative to a packaging module 50, and that an interchange system is required to move product from the base system 100 to a packaging module 50; one of ordinary skill would recognize that the manipulator of Winzinger moves products from one point to another as illustrated by Figs. 3-32, and would be capable of perform the function of an interchange system between a base system and a packaging module.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the packaging system as taught by Winzinger, to have incorporated the bunder of Wegner, so further increase the capabilities of the packaging system with a bundler module, in order to produced finish package products in a cost-efficient manner.

	Regarding claim 3, Winzinger disclose the packaging system in the parent claim,
wherein the pusher assembly is configured, when it is the second orientation thereof, to move the product from the loading area.
However, Winzinger is silent regarding moving the product from the loading area to a case packer.
Wegner teaches moving a product (abstract) from a loading area (100-Fig. 2) to a case packer (200-Fig. 11; paragraph [0021], base system uses conveyor to move product to the packing module).
Examiner notes paragraph [0057] of Wegner, wherein the base system 100 maybe free stranding relative to a packaging module 50, and that an interchange system is required to move product from the base system 100 to a packaging module 50; one of ordinary skill would recognize that the manipulator of Winzinger moves products from one point to another as illustrated by Figs. 3-32, and would be capable of perform the function of an interchange system between a base system and a packaging module.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the packaging system as taught by Winzinger, to have incorporated the case packer of Wegner, so further increase the capabilities of the packaging system with a case packer module, in order to produced finish package products in a cost-efficient manner.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Winzinger (US Pub 20190144211) as applied to claim 1 above, and further in view of Rooyakkers (US Pub 20140026524).

Regarding Claim 7, Winzinger disclose a packaging system utilizing an infeed conveyor in the parent claim.
However, Winzinger is silent regarding wherein the loading area is located on an elevator that is movable vertically to transfer the product from an infeed conveyor to an unloading position, and wherein the pusher assembly is configured to interact with the product when the product is in the unloading position.
Rooyakkers teaches wherein a loading area (56-Fig. 9) is located on an elevator (60-Fig. 7) that is movable vertically to transfer the product from an infeed conveyor (12-Fig. 9) to an unloading position (262-Fig. 10), and wherein a pusher assembly (40-Fig. 9) is configured to interact with the product when the product is in the unloading position (Fig. 9, assembly 40 pushes products 22 onto and across the surface of platform 262).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to have modified the infeed conveyors of Winzinger, to have incorporated an elevator to vertical shift a products between different elevations, so to allow the conveyor to stack products prior to being deposited in a unloading position, in order to increase the efficiency of packaging system by allowing a manipulator to pick and place a multi layered products.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        06/03/2022

/CHELSEA E STINSON/Primary Examiner, Art Unit 3731